 1
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
 9
     GARY PRO,                                            Case No.: 2:18-cv-01633-MMD-NJK
10
            Plaintiff(s),                                 Order
11
     v.                                                   (Docket No. 12)
12
     EQUIFAX INFORMATION SERVICES,
13
     LLC, et al.,
14
            Defendant(s).
15
16         Before the Court is the Plaintiff and Defendant US Bancorp’s notice of settlement. Docket
17 No. 12. The Court ORDERS these parties to file a stipulation of dismissal no later than December
18 11, 2018.
19         IT IS SO ORDERED.
20         Dated: October 11, 2018
21                                                           _______________________________
                                                             NANCY J. KOPPE
22                                                           United States Magistrate Judge
23
24
25
26
27
28

                                                   1
